Citation Nr: 0316659	
Decision Date: 07/21/03    Archive Date: 07/31/03	

DOCKET NO.  99-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In September 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
medical evidence has been obtained as a result and is of 
record.  However, this regulation was recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it would 
appear that the Board must now return the case to the RO so 
that it may review the additional evidence as a preliminary 
matter.  However, the Board notes that communications from 
the veteran suggest that he has only been seeking a 50 
percent rating.  With that in mind, the Board believes that 
it may proceed with appellate review at this time without 
remanding the case to the RO for initial review of the 
evidence because the following decision of the Board not only 
grants the veteran what he has been arguing for, but in fact 
grants an even higher rating.  In such a situation, the Board 
believes that there is no resulting prejudice to the veteran 
as a result of the Board's action and that no useful purpose 
would be served by delaying appellate review for the purpose 
of sending the case to the RO for initial review of the new 
evidence.   

Finally, the Board notes that the veteran's representative 
appears to have raised a claim of entitlement to a total 
rating based on individual unemployability.  This matter is 
hereby referred to the RO for appropriate action and 
adjudication.  




FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms which include suicidal ideation, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous depression and some neglect of personal appearance 
and hygiene resulting in a disability picture which more 
nearly approximates occupational and social impairment with 
deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent rating (but no 
higher) for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
is substantial compliance with the assistant provisions set 
forth in the new law and regulation.  The record in this case 
includes multiple examination reports, outpatient treatment 
records, and the veteran's statements.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.  

In letters dated February 2003, December 2002, the 
supplemental statement of the case issued in May 2002, and 
the statement of the case issued in June 1999, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board specifically 
requested and received additional information in order to 
assist the veteran with his claim.  Further, the claimant has 
been notified of the laws and regulations that set forth the 
criteria for an increased evaluation for PTSD.  The 
discussions in the rating decision, supplemental statement of 
the case, and statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board, therefore, 
finds that the requirements to the new law and regulation 
have been met.  

II.  Factual Background

The veteran filed his claim seeking service connection for 
PTSD in December 1998.  Medical records were obtained by the 
RO, including records from a Vet Center indicating sporadic 
treatment for PTSD.  On VA examination in February 1999, the 
veteran was diagnosed with a major depressive disorder, a 
polysubstance related disorder, alcohol dependence (in 
remission), and PTSD.  The veteran was reported to be 
drugfree since 1990 and his alcohol use had ceased in 1997 or 
1998.  A global assessment of functioning (GAF) of 60 to 65 
was reported, indicating mild to moderate symptoms.  

In January 1999, the RO granted the veteran service 
connection for PTSD.  In his March 1999 notice of 
disagreement, he indicates disagreement with the evaluation 
of his disorder.  The veteran's difficulties with employment 
were noted.  A hearing was scheduled in March of 2000.  The 
veteran failed to attend.  

Additional medical records were obtained indicating sporadic 
treatment for PTSD.  An assessment from the Vet Center 
indicates treatment for severe PTSD.  

On examination in March 2002, the veteran noted difficulty 
with panic attacks and social phobias.  The veteran's mood 
was described as anxious.  It appears that the veteran would 
not talk about precipitating events until the examiner drove 
to the veteran's home to continue the interview.  
Difficulties with noises were indicated.  The diagnoses 
included PTSD and a major depression partially in remission 
on antidepressants.  

In September 2002, the Board requested a more detailed 
evaluation of the veteran's psychiatric disorder.  On VA 
evaluation in January 2003, the examiner indicates that he 
had reviewed the veteran's claims folder and the medical 
evidence of record.  A detailed review of the veteran's 
medical history was undertaken.  It was reported that the 
veteran was quite tense, emotionally distant, and detached.  
He was fully oriented in regards to time, place, person, and 
situation.  There was no evidence of hallucinations or 
delusions.  His memory for recent and remote events was found 
to be satisfactory.  The veteran had feelings of survivor 
guilt and had ongoing recurrent difficulties with suicidal 
ideation.  Additionally, the veteran had a major depressive 
disorder that was "intimately" linked with his severe PTSD 
symptomatology.  The examiner stated that the veteran was a 
"terribly unhappy man who appears to have been terribly 
impacted by traumatic events that occurred in Vietnam and 
remains terribly dispirited."  

The diagnoses revealed PTSD, chronic type, severe in nature, 
and a major depressive disorder intimately connected with 
severe PTSD.  A GAF of 40 to 45 was reported, indicating some 
impairment in reality testing or communication to serious 
symptoms.  It was reported the veteran had a major impairment 
in work and interpersonal relations.  

In February 2003, the veteran was provided a copy of the 
January 2003 examination report.  The veteran's 
representative received written argument in February 2003.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders was amended and redesignated as 
38 C.F.R. § 4.130 (2002), effective November 7, 1996.  The 
amended (new) rating criteria focus on the individual 
symptoms manifested throughout the record, rather than on a 
medical opinion characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.  
In this case, the veteran filed a claim seeking service 
connection for PTSD after November 7, 1996.  Accordingly, the 
Board will focus solely on the new criteria.  

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is provided where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Probative evidence in this matter lies in the report of the 
January 2003 VA psychiatric examination viewed in conjunction 
with the veteran's statements and treatment records.  This 
examination report, in particular, reflects disturbances of 
motivation and mood and difficulties in establishing and 
maintaining effective social relationships.  

The Board has also considered the GAF scores.  On VA 
examination in February 1999, a GAF of 60 to 65 was found, 
indicating mild to moderate symptoms.  On VA examination in 
January 2003, a GAF of approximately 40 to 45 was found, 
indicating some impairment in reality testing or 
communication to serious symptoms.  

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
The United States Court of Appeals for Veterans Claims 
(Court) has addressed the significance of GAF scores.  See, 
i.e., Richards v. Brown, 9 Vet. App. 266, 267-8 (1996) (where 
the GAF was 50 and said to be reflective of a serious 
impairment under the diagnostic criteria).  In evaluating the 
probative value of competent medical evidence, such as a GAF 
score, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes here that the medical reports do not clearly 
show that the PTSD symptoms remain at the same level of 
severity at all times.  However, it is clear that the PTSD is 
severe in nature as noted by the most recent VA examiner.  
While noting some inconsistency in the medical records, in 
the opinion of the Board, the medical evidence of record, 
especially with consideration of the most recent GAF score, 
appears to approximate a disability picture which would 
warrant a 70 percent evaluation for PTSD.  While not all of 
the symptoms listed for a 70 percent rating have been 
demonstrated, the symptoms listed in VA's general rating 
formula for mental disorders are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002).  In the present case, there is some 
medical reference to suicidal ideation.  There is also a 
reported problem with concentration and speech as well as 
near-continuous depression.  Some medical reports suggest 
some decrease in attention to personal appearance.  All of 
these symptoms are listed under the criteria for a 70 percent 
rating.  After considering the low GAF score, the Board finds 
that a 70 percent rating is warranted. 

However, it is clear that the veteran's PTSD does not result 
in any of the symptoms listed for a 100 percent schedular 
rating.  There are no delusions or hallucinations, nor is 
there grossly inappropriate behavior.  The veteran does not 
appear to be a danger to himself or others.  In this regard, 
the veteran has indicated that while he does think about 
suicide, he would never attempt it due to his belief system.  
There is also no evidence of disorientation or memory loss 
for close relative or his own name.  There is therefore no 
basis for a 100 percent rating. 

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that a 70 percent rating, but no higher, is 
warranted during from December 11, 1998.   




ORDER

Entitlement to a 70 percent rating for PTSD is warranted.  
The appeal is granted to this extent, subject to the 
regulations governing payment of monetary awards.  



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

